Exhibit 10.1

UNITED STATES OF AMERICA

Before the

SECURITIES AND EXCHANGE COMMISSION

INVESTMENT ADVISERS ACT OF 1940

Release No. 5543 / July 16, 2020

ADMINISTRATIVE PROCEEDING
File No. 3-19882

In the Matter of

FIRST WESTERN CAPITAL MANAGEMENT COMPANY,

Respondent.

ORDER INSTITUTING ADMINISTRATIVE AND CEASE-AND-DESIST PROCEEDINGS, PURSUANT TO
SECTIONS 203(e) AND 203(k) OF THE INVESTMENT ADVISERS ACT OF 1940, MAKING
FINDINGS, AND IMPOSING REMEDIAL SANCTIONS AND A CEASE-AND-DESIST ORDER



I.

The Securities and Exchange Commission (“Commission”) deems it appropriate and
in the public interest that public administrative and cease-and-desist
proceedings be, and hereby are, instituted pursuant to Sections 203(e) and
203(k) of the Investment Advisers Act of 1940 (“Advisers Act”) against First
Western Capital Management Company (“FWCM” or “Respondent”).

II.

In anticipation of the institution of these proceedings, Respondent has
submitted an Offer of Settlement (the “Offer”) which the Commission has
determined to accept. Solely for the purpose of these proceedings and any other
proceedings brought by or on behalf of the Commission, or to which the
Commission is a party, and without admitting or denying the findings herein,
except as to the Commission’s jurisdiction over it and the subject matter of
these proceedings, which are admitted, Respondent consents to the entry of this
Order Instituting Administrative and Cease-and-Desist Proceedings, Pursuant to
Sections 203(e) and 203(k) of the Investment Advisers Act of 1940, Making
Findings, and Imposing Remedial Sanctions and a Cease-and-Desist Order
(“Order”), as set forth below.



--------------------------------------------------------------------------------

III.

On the basis of this Order and Respondent’s Offer, the Commission finds1 that:

SUMMARY

1.From October 2010 through July 2017 (the “Relevant Period”), FWCM purchased
for advisory clients securities that were sold in reliance on Rule 144A under
the Securities Act of 1933 (“Securities Act”) without having adequate compliance
policies and procedures and without providing investment adviser representatives
(“IARs”) training and supervision of Rule 144A securities. As a result, over a
seven-year period, certain IARs purchased for 81 FWCM advisory clients a gross
total of over $666 million worth of securities sold in reliance on Rule 144A
when the clients were not qualified institutional buyers in a Rule 144A
transaction.
2.FWCM violated Section 206(4) of the Advisers Act and Rule 206(4)-7 thereunder
by failing to adopt and implement written policies and procedures reasonably
designed to prevent violations of the Advisers Act and the rules thereunder by
the adviser and its supervised persons. In addition, FWCM failed to reasonably
supervise its IARs, within the meaning of Section 203(e)(6) of the Advisers Act,
with a view to preventing certain of the IARs’ violations of the federal
securities laws.


RESPONDENT

3.First Western Capital Management Company (“FWCM”), a Colorado corporation
headquartered in Denver, Colorado, has been registered as an investment adviser
with the Commission since 2010 (CRD 152982). Throughout the Relevant Period,
FWCM provided advisory services to a total of approximately 651 advisory clients
and employed nine investment adviser representatives (“IARs”). As of
December 31, 2019, FWCM reported providing advisory services to 395 clients and
having regulatory assets under management of approximately $962 million, a
majority of which is associated with discretionary client accounts.


FACTS

4.FWCM provides investment advisory services to a variety of clients, including
individuals, charitable organizations, pension plans, and corporations. These
advisory services include both investment recommendations and the ongoing
management of clients’ investment portfolios. FWCM typically manages advisory
accounts on a discretionary basis using proprietary investment strategies. As
part of these strategies, FWCM purchases for clients shares sold in reliance on
Rule 144A under the Securities Act. During the Relevant Period, six FWCM IARs
purchased shares for FWCM advisory clients sold in reliance on Rule 144A.


--------------------------------------------------------------------------------

1 The findings herein are made pursuant to Respondent’s Offer and are not
binding on any other person or entity in this or any other proceeding.

2

--------------------------------------------------------------------------------

5.Section 5 of the Securities Act requires all offers and sales of securities to
be registered with the Commission, unless an exemption from registration is
available. Rule 144A provides a non-exclusive safe harbor from the registration
requirements of Section 5 of the Securities Act for resales of restricted
securities to “qualified institutional buyers” (“QIBs”) by deeming QIBs’ who
offer or sell securities in compliance with the conditions of Rule 144 to not be
underwriters within the meaning of Sections 2(a)(11) and 4(a)(1) of the
Securities Act. Rule 144A(a)(i) defines a QIB to include certain entities,
including registered investment advisers, acting for their own account or the
accounts of other QIBs, that in the aggregate own or invest on a discretionary
basis at least $100 million in securities of issuers that are not affiliated
with the entity. In defining a QIB, Rule 144A identified a class of
participating investors that are sophisticated, have experience in the private
resale market for restricted securities, and are in little need of the
protection afforded by the Securities Act’s registration provisions. Individual
investors do not fall within the definition of a QIB.
6.From at least October 2010 through July 2017, FWCM purchased restricted shares
sold in reliance on Rule 144A and FWCM IARs allocated the shares to all client
accounts managed within certain of the firm’s strategies, regardless of whether
those client accounts qualified as QIBs.
7.During the Relevant Period, FWCM failed to adopt and implement written
policies and procedures reasonably designed to prevent violations of the
Advisers Act and the rules thereunder by the adviser and its supervised persons.
8.FWCM had supervisory policies and procedures for all employees and managers
with supervisory responsibilities. However, during the Relevant Period, FWCM did
not adopt supervisory policies and procedures specifically addressing Rule 144A
securities.
9.During the Relevant Period, FWCM did not require training for its IARs and
supervisors about Rule 144A securities and did not adopt any other process to
sufficiently educate them about the Rule 144A products and their accompanying
restrictions.
10.Due to FWCM’s inadequate training, compliance policies and procedures and
supervision, in the offer and sale of Rule 144A securities, certain FWCM IARs
purchased securities being sold in reliance on Rule 144A on behalf of advisory
clients that were not QIBs. Specifically, from October 2010 through July 2017,
FWCM IARs made thousands of purchases and repurchases of restricted shares sold
in reliance on Rule 144A for 81 client accounts that were not QIBs, totaling
approximately $666 million and representing 9.4% of the firm’s total securities
purchases and repurchases for client accounts. These account holders were
individuals and trusts, individual retirement accounts, and small institutional
accounts that did not meet the $100 million asset threshold to be considered a
QIB.




3

--------------------------------------------------------------------------------

VIOLATIONS AND SUPERVISORY FAILURES

11.As a result of the conduct described above, FWCM willfully2 violated
Section 206(4) of the Advisers Act and Rule 206(4)-7 thereunder, which require a
registered investment adviser to adopt and implement written policies and
procedures reasonably designed to prevent violations of the Advisers Act and the
rules thereunder by the adviser and its supervised persons. .
12.Under Section 203(e)(6) of the Advisers Act, investment advisers are
responsible for supervising, with a view to preventing violations of the federal
securities laws, persons subject to their supervision. FWCM was responsible for
supervising its IARs in making investments on behalf of advisory clients. FWCM
failed to establish policies and procedures which would reasonably be expected
to prevent and detect such violations. FWCM failed reasonably to supervise
within the meaning of Section 203(e)(6) of the Advisers Act, with a view to
preventing its IARs’ violations of Section 17(a)(3) of the Securities Act, as
described above.


IV.

In view of the foregoing, the Commission deems it appropriate and in the public
interest, to impose the sanctions agreed to in Respondent’s Offer.

Accordingly, pursuant to Sections 203(e) and 203(k) of the Advisers Act, it is
hereby ORDERED that:

A.Respondent FWCM cease and desist from committing or causing any violations and
any future violations of Section 206(4) of the Advisers Act and Rule 206(4)-7,
promulgated thereunder.
B.Respondent FWCM is censured.
C.Respondent FWCM shall, within 30 days of the entry of this Order, pay a civil
money penalty in the amount of $200,000 to the Securities and Exchange
Commission for transfer to the general fund of the United States Treasury,
subject to Exchange Act Section 21F(g)(3). If timely payment is not made,
additional interest shall accrue pursuant to 31 U.S.C. §3717.


--------------------------------------------------------------------------------

2 “Willfully,” for purposes of imposing relief under Section 203(e) of the
Advisers Act, “‘means no more than that the person charged with the duty knows
what he is doing.’” Wonsover v. SEC, 205 F.3d 408, 414 (D.C. Cir. 2000) (quoting
Hughes v. SEC, 174 F.2d 969, 977 (D.C. Cir. 1949)). There is no requirement that
the actor “‘also be aware that he is violating one of the Rules or Acts.’” Tager
v. SEC, 344 F.2d 5, 8 (2d Cir. 1965). The decision in The Robare Group, Ltd. v.
SEC, which construed the term “willfully” for purposes of a differently
structured statutory provision, does not alter that standard. 922 F.3d 468,
478-79 (D.C. Cir. 2019) (setting forth the showing required to establish that a
person has “willfully omit[ted]” material information from a required disclosure
in violation of Section 207 of the Advisers Act).



4

--------------------------------------------------------------------------------

D.Payment must be made in one of the following ways:
(1)Respondent may transmit payment electronically to the Commission, which will
provide detailed ACH transfer/Fedwire instructions upon request;
(2)Respondent may make direct payment from a bank account via Pay.gov through
the SEC website at http://www.sec.gov/about/offices/ofm.htm; or
(3)Respondent may pay by certified check, bank cashier’s check, or United States
postal money order, made payable to the Securities and Exchange Commission and
hand-delivered or mailed to:


Enterprise Services Center Accounts Receivable Branch

HQ Bldg., Room 181, AMZ-341

6500 South MacArthur Boulevard

Oklahoma City, OK 73169

Payments by check or money order must be accompanied by a cover letter
identifying First Western Capital Management Company, and the file number of
these proceedings. A copy of the cover letter and check or money order must be
simultaneously sent to C. Dabney O’Riordan, Co- Chief, Asset Management Unit,
Securities and Exchange Commission, Los Angeles Regional Office, 444 South
Flower Street, Suite 900, Los Angeles, CA 90071, or such other person or address
as the Commission staff may provide.

E.Amounts ordered to be paid as civil money penalties pursuant to this Order
shall be treated as penalties paid to the government for all purposes, including
all tax purposes. To preserve the deterrent effect of the civil penalty,
Respondent agrees that in any Related Investor Action, it shall not argue that
it’s entitled to, nor shall it benefit by, offset or reduction of any award of
compensatory damages by the amount of any part of Respondent’s payment of a
civil penalty in this action (“Penalty Offset”). If the court in any Related
Investor Action grants such a Penalty Offset, Respondent agrees that it shall,
within 30 days after entry of a final order granting the Penalty Offset, notify
the Commission’s counsel in this action and pay the amount of the Penalty Offset
to the Securities and Exchange Commission. Such a payment shall not be deemed an
additional civil penalty and shall not be deemed to change the amount of the
civil penalty imposed in this proceeding. For purposes of this paragraph, a
“Related Investor Action” means a private damages action brought against
Respondent by or on behalf of one or more investors based on substantially the
same facts as alleged in the Order instituted by the Commission in this
proceeding.


By the Commission.

Vanessa A. Countryman



Secretary



5

--------------------------------------------------------------------------------